Robert L. Brown, Justice, dissenting. This case involves a non-custodial parent, a father in this instance, who has advised the chancery court that he no longer will exercise visitation rights regarding his minor child, Carriej due to job constraints. Under the divorce decree, he was entitled to “reasonable visitation privileges.” Because of á second marriage, a second divorce, and additional child support that he must now pay, the father petitioned for a reduction in child support pertaining to Carrie. The mother counterclaimed for an increase in child support owing to the increase in her food, child care, and recreational expenses caused by Carrie’s additional presence at home on all weekends. While I agree with the majority that sporadically missing visitation cannot be grounds for an increase in child support, here we have something different. The father has stated that he is halting visitation on a permanent basis. Our child support chart in In Re: Guidelines For Child Support Enforcement, 305 Ark. 613, 804 S.W.2d XXIV (1991) (per curiam) contemplates visitation with the non-custodial parent every other weekend for two days. To remove that factor from the equation represents a major change in the financial arrangement. The mother points out that this can mean between 66 and 82 days of additional care. The chancellor stated that she had no authority to consider an increase in child support under the logic of our 1991 Guidelines when the non-custodial parent stops visitation altogether. I disagree. Our Guidelines entertain such deviations from child support chart amounts when the circumstances warrant it and where justice requires it. Let me reiterate that here we are talking about expenses to the mother that are not fixed — expenses for food, child care, and recreation, to be exact. We are further talking about a permanent termination in visitation which represents a dramatic shift in the parents’ arrangement and one which will clearly result in more expense to the mother. I respectfully dissent and would hold that the chancellor has the authority to weigh an adjustment in child support based on this significant new development.